Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”), dated as of
March 22, 2011, amends that certain Amended and Restated Credit Agreement dated
as of October 31, 2008, as amended by a First Amendment thereto dated as of
November 18, 2009 and by a Second Amendment thereto dated as of February 24,
2010 (collectively, the “Credit Agreement”), by and among KOPPERS INC., a
Pennsylvania corporation (the “Borrower”), THE GUARANTORS (as defined in the
Credit Agreement), THE LENDERS (as defined in the Credit Agreement), and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WITNESSETH:

WHEREAS, Borrower has requested, and the Lenders have agreed, subject to the
terms and conditions herein, to amend the Credit Agreement to, among other
matters, (i) extend the Expiration Date, (ii) modify the pricing grid on
Schedule 1.1(A) to the Credit Agreement, and (iii) modify certain financial
covenants and other covenants applicable to the Loan Parties and their
Subsidiaries.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Recitals. The foregoing recital is true and correct and incorporated herein
by reference.

2. Amendments to Credit Agreement.

(a) Section 1.1 [Defined Terms].

(i) Existing Definitions.

(A) The definition of “Expiration Date” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 22, 2015.”

(B) The definition of “Hedge Liabilities” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Hedge Liabilities shall have the meaning given to such term in the definition
of the term ‘Lender-Provided Hedge’.”



--------------------------------------------------------------------------------

(C) The definition of “Lender-Provided Interest Rate Hedge” in Section 1.1 of
the Credit Agreement is hereby amended and restated as follows:

“Lender-Provided Hedge shall mean any of the following transactions which is
provided by a Lender or an Affiliate of a Lender to any Loan Party or any
Subsidiary of a Loan Party, whether or not such Subsidiary is a Guarantor:
(a) an Interest Rate Hedge which (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes, and (b) foreign currency exchange transactions, currency
swap transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions entered into for hedging (rather
than speculative) purposes, and (c) commodity swaps, commodity options, forward
commodity contracts and any other similar transactions entered into for hedging
(rather than speculative) purposes. The liabilities of the Loan Parties and any
such Subsidiaries to the provider of any Lender-Provided Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty Agreement and secured obligations under the Pledge Agreement and
Security Agreements and otherwise treated as Obligations for purposes of each of
the other Loan Documents. The Liens securing the Hedge Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents.”

(D) The definition of “Lender-Provided Treasury Arrangement” in Section 1.1 of
the Credit Agreement is hereby amended and restated as follows:

“Lender-Provided Treasury/Credit Arrangement shall mean any obligation or
liability of the Borrower or any of its Subsidiaries to the Administrative Agent
or any of the Lenders or their Affiliates howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with (i) treasury
management services, depository services, overdraft protection arrangement, and
cash management services, including, without limitation all arrangements with
the Administrative Agent, or any Lender or its Affiliates to provide company
paid credit cards that permit employees to make purchases on behalf of any Loan
Party, including all fees and expenses of the Loan Parties payable to the
Administrative Agent, any Lender or its Affiliates related to any of the
foregoing, (ii) line of credit facilities provided to Subsidiaries of the
Borrower which are not Guarantors, and (iii) letters of credit, bank guaranties
and bid guaranties issued for the account of Subsidiaries of the Borrower which
are not Guarantors (and for which the Borrower is not a co-applicant); and in
any case under clause (i), (ii) or (iii), either the applicable documents that
create or evidence any such arrangements, facilities, letters of credit or
guaranties shall designate the same as a Lender-Provided Treasury/Credit

 

2



--------------------------------------------------------------------------------

Arrangement, or the Borrower shall have provided the Administrative Agent prior
written notice of such designation. The liabilities of the Loan Parties and any
Subsidiary of the Loan Parties to the provider of any Lender-Provided
Treasury/Credit Arrangement (the “Treasury/Credit Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
secured obligations under the Pledge Agreement and Security Agreements and
otherwise treated as Obligations for purposes of each of the other Loan
Documents. The Liens securing the Treasury/Credit Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents.”

(E) The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Loan Documents shall mean this Agreement, the Guaranty Agreement, the
Continuing Agreement of Guaranty and Suretyship of the Borrower in favor of the
Administrative Agent, for the benefit of each Hedge/Treasury/Credit Provider (as
defined therein), the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Notes, the Patent, Trademark and Copyright Security Agreement,
the Pledge Agreement, the Security Agreements, the Security Trust Deed, the
Quebec Security, agreements related to Lender-Provided Hedges and
Lender-Provided Treasury/Credit Arrangements, fee letters between the Borrower
and the Administrative Agent and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.”

(F) The definition of “Obligations” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Administrative Agent, any of the Lenders or
any Affiliate of any Agent or any Lender under or in connection with this
Agreement or any other Loan Document, whether for principal, interest, fees,
indemnities, expenses, or otherwise, and all refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganizations, or similar
proceeding with respect to the Borrower, any Guarantor or any other Subsidiary
of the Borrower or which would have arisen or accrued but for the

 

3



--------------------------------------------------------------------------------

commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Bank; (iii) all indebtedness, loans, obligations, expenses
and liabilities of each Loan Party or any other Subsidiary of the Borrower to
the Agents or any of the Lenders, or any of their respective Affiliates, arising
out of any Lender-Provided Hedge or Lender-Provided Treasury/Credit Arrangement
provided by the Administrative Agent, any of the Lenders or such Affiliates
pursuant to this Agreement; (iv) any sums advanced by or owing to the
Administrative Agent or any of the Lenders for any reason relating to this
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Administrative Agent and the Lenders, and regardless
whether before or after default or the entry of any judgment; (v) any obligation
or liability of any Loan Party or any other Subsidiary of the Borrower arising
out of overdrafts on deposits or other accounts or out of electronic funds
(whether by wire transfer or through automated clearing houses or otherwise) or
out of the return unpaid of, or other failure of any Agent or any Lender to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of any Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository or other similar arrangements, and
(vi) any amendments, extensions, renewals and increases of or to any of the
foregoing.”

(G) The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

4



--------------------------------------------------------------------------------

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders or any Affiliates of any Lender securing
the Obligations including liabilities under any Lender-Provided Hedge or
Lender-Provided Treasury/Credit Arrangement;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien;

(ix) Purchase Money Security Interests and liens on tangible property (excluding
inventory) acquired pursuant to Permitted Acquisitions to the extent permitted
under Section 8.2.1(vii);

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case

 

5



--------------------------------------------------------------------------------

they do not affect the Collateral or, in the aggregate, materially impair the
ability of any Loan Party to perform its Obligations hereunder or under the
other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.6;

(xi) Liens on Inventory of Subsidiaries organized under Australian law arising
from title retention arrangements with suppliers of such Subsidiaries, provided
that such Liens do not encumber any other property;

(xii) Liens securing obligations in an aggregate amount not to exceed $5,000,000
at any one time outstanding; and

(xiii) Liens on Collateral in favor of the 2003 Trustee granted to secure the
2003 Senior Notes pursuant to the 2003 Senior Note Debt Documents, provided that
all such Liens are subordinated to the Liens in favor of the Administrative
Agent for the benefit of the Lenders pursuant to the Intercreditor Agreement.”

(ii) New Definitions. The following new defined terms are hereby added to
Section 1.1 of the Credit Agreement in alphabetical order as follows:

“Third Amendment shall mean the Third Amendment to Credit Agreement, dated as of
March 22, 2010.”

“Third Amendment Effective Date shall mean the date upon which the Third
Amendment became effective pursuant to its terms.”

 

6



--------------------------------------------------------------------------------

(b) Section 2.3 [Commitment Fees] of the Credit Agreement is hereby amended and
restated as follows:

“2.3. Commitment Fees.

Accruing from the Third Amendment Effective Date until the Expiration Date, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender, as consideration for such Lender’s Revolving Credit Commitment
hereunder, a nonrefundable commitment fee equal to the rate of 0.375% per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) on the average daily difference between the amount of
(i) such Lender’s Revolving Credit Commitment as the same may be constituted
from time to time (for purposes of this computation, PNC Bank’s Swing Loans
shall be deemed to be borrowed amounts under its Revolving Credit Commitment)
and the (ii) the sum of such Lender’s Revolving Credit Loans outstanding plus
its Ratable Share of Letters of Credit Outstanding. All such Commitment Fees
shall be payable in arrears on the first day of each November, February, May and
August after the Third Amendment Effective Date and on the Expiration Date or
upon acceleration of the Notes.”

(c) Section 8.2.1 [Indebtedness] of the Credit Agreement is hereby amended and
restated as follows:

“8.2.1. Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

  (i) Indebtedness under the Loan Documents;

 

  (ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof), provided (i) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (ii) the terms of such Indebtedness
do not restrict the ability of the Subsidiaries of the Borrower to pay dividends
or make other distributions on account of the ownership interests of the
Borrower’s Subsidiaries;

 

  (iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans];

 

  (iv) Indebtedness incurred by a Subsidiary of the Borrower or Koppers China or
any of its subsidiaries or Koppers Mauritius or any of its subsidiaries which is
permitted under Section 8.2.4(vi);

 

  (v) Indebtedness under any Lender-Provided Treasury/Credit Arrangement or
other cash management arrangement approved by the Administrative Agent; provided
however, that the aggregate amount of all such Indebtedness under this
Subsection 8.2.1(v) shall not exceed $30,000,000 at any one time outstanding;

 

7



--------------------------------------------------------------------------------

  (vi) Any Lender-Provided Hedge or other Interest Rate Hedge approved by the
Administrative Agent;

 

  (vii) Indebtedness secured by Purchase Money Security Interests, Indebtedness
evidenced by capitalized leases and other Indebtedness for Borrowed Money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

 

  (viii) Non-speculative Currency Agreements in the ordinary course of business;

 

  (ix) The 2009 Senior Note Debt of the Borrower in an aggregate principal
amount not to exceed $300,000,000, and Guaranties of the domestic Loan Parties
executed in connection with the 2009 Senior Note Debt subject, however, to the
requirements of Section 8.2.3 [Guaranties];

 

  (x) Indebtedness of Koppers Netherlands Partnership and/or Koppers Netherlands
Corporation to the Borrower, WWV or other Subsidiaries of the Borrower which is
incurred in consideration for the transfer of the ownership interests in Koppers
Europe and/or Koppers Australia pursuant to any Foreign Holding Company
Reorganization effected by the Borrower and its Subsidiaries;

 

  (xi) Indebtedness of a Subsidiary which is not organized under the laws of the
United States of any state thereof and which is not a Guarantor to another
Subsidiary which is not organized under the laws of the United States of any
state thereof and which is not a Guarantor; and

 

  (xii) Any other Indebtedness of any Loan Party or of any Subsidiary of any
Loan Party; provided however, that the aggregate amount of all such Indebtedness
under this Subsection 8.2.1(xii) shall not exceed $5,000,000 at any one time
outstanding.”

 

8



--------------------------------------------------------------------------------

(d) Section 8.2.3 [Guaranties] of the Credit Agreement is hereby amended and
restated as follows:

“8.2.3. Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for:

 

  (i) Guaranties of Indebtedness of the Loan Parties permitted hereunder, and
Guaranties by the Borrower of Indebtedness of Subsidiaries of the Borrower under
Lender-Provided Hedges and Lender-Provided Treasury/Credit Arrangements
permitted hereunder;

 

  (ii) Guaranties listed on Schedule 8.2.3 hereto;

 

  (iii) Guaranties (A) of Indebtedness incurred by Koppers China and Koppers
Mauritius, and its respective subsidiaries and permitted joint ventures under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures], provided however,
that the aggregate principal or stated amount of all such Guaranties under this
clause (A) shall not exceed $75,000,000 at any one time; and (B) by the Borrower
of Indebtedness incurred by and other obligations of Koppers International B.V.
to Koppers Denmark A/S, provided however, that the aggregate principal or stated
amount of all such Guaranties under this clause (B) shall not exceed Euro
17,500,000 at any one time;

 

  (iv) Guaranties of other obligations, provided that the aggregate principal or
stated amount of all such Guaranties under this clause (iv) shall not exceed
$25,000,000 at any one time; and

 

  (v) indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws.

Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty of any
Indebtedness of the 2009 Senior Notes unless, prior to the date of such
execution, such Subsidiary has executed and delivered a Guaranty Agreement in
favor of the Administrative Agent.”

(e) Section 8.2.4 [Loans and Investments] of the Credit Agreement is hereby
amended and restated as follows:

“8.2.4. Loans and Investments.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or

 

9



--------------------------------------------------------------------------------

advance to, or purchase or acquire any stock, bonds, notes or securities of, or
any partnership interest (whether general or limited) or limited liability
company interest in, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

 

  (i) trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

 

  (ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

  (iii) Permitted Investments;

 

  (iv) loans, advances and investments in other Loan Parties organized under the
laws of the United States or a state thereof, or, upon the Borrower’s request
and the prior written consent of the Administrative Agent, any other country;

 

  (v) loans and investments set forth on Schedule 8.2.4;

 

  (vi) loans, advances and investments not existing as of the Third Amendment
Effective Date in (1) wholly-owned Subsidiaries of the Borrower organized under
the laws of Australia or a state or territory thereof or of the United Kingdom,
Denmark, Luxembourg or another member country of the European Union in an
aggregate amount not exceeding $50,000,000 at any one time outstanding, and
(2) Subsidiaries of the Borrower organized under the laws of a jurisdiction
other than those listed in clause (1) of this Subsection 8.2.4(vi) in an
aggregate amount not exceeding $50,000,000 at any one time outstanding;

 

  (vii)

loans, advances and investments in joint ventures not existing as of the Third
Amendment Effective Date and additional loans, advances and investments in
existing joint ventures above the amount of such investments in existing joint
ventures listed on Schedule 8.2.4, which joint ventures (a) limit the liability
of the Loan Party or Subsidiary to such party’s investment therein (except to
the extent of liabilities under Guaranties otherwise permitted under this
Agreement), and (b) are in the same or substantially similar lines of business
as the Loan Parties’ business, so long as in the case of any such investments
under this clause (vii), the Borrower has Undrawn Availability of at least
$35,000,000 immediately after the making of such investment. In the case of any
such investments in any one joint venture in excess of $25,000,000 in the
aggregate, the Administrative Agent shall have received prior written notice of
such investments and a certificate which evidences that the

 

10



--------------------------------------------------------------------------------

 

Borrower has Undrawn Availability of at least $35,000,000 immediately after the
making of such investment; provided that the aggregate amount of the sum of
(y) such investments in joint ventures from and after the Third Amendment
Effective Date pursuant to this clause (vii), and (z) advances under clause
(ix) of this Section 8.2.4 shall not exceed $75,000,000 at any one time;

 

  (viii) advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $10,000,000 at any one time
outstanding;

 

  (ix) advances not in excess of $10,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time;

 

  (x) non-cash investments in or capital contributions or loans or advances to
Koppers Netherlands Partnership and/or Koppers Netherlands Corporation which
consist of the transfer of the ownership interests in Koppers Europe and/or
Koppers Australia pursuant to any Foreign Holding Company Reorganization
effected by the Borrower and its Subsidiaries; and

 

  (xi) loans, advances to or investments in a Subsidiary which is not organized
under the laws of the United States or any state thereof by a Subsidiary which
is not organized under the laws of the United States or any state thereof and
which is not a Guarantor.”

(f) Section 8.2.5 [Restricted Payments] of the Credit Agreement is hereby
amended and restated as follows:

“8.2.5. Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment, provided that the Borrower
may make the following Restricted Payments:

 

  (i) dividends and distributions permitted under Section 4.07 of the 2009
Senior Note Indenture to KI Holdings which are either (x) “Permitted Payments to
Parent” as such term is defined in the 2009 Senior Note Indenture as in effect
on the date the First Amendment is effective in accordance with its terms, or
(y) are used by KI Holdings to pay dividends to its shareholders, in each case
if prior to and after giving effect thereto, no Event of Default or Potential
Default will have occurred and be continuing or shall exist;

 

11



--------------------------------------------------------------------------------

  (ii) Restricted Payments in the amount of net proceeds from the issuance of
the 2009 Senior Notes to KI Holdings which are used to redeem or purchase all of
the 2004 Senior Notes;

 

  (iii) dividends and distributions to KI Holdings which are used to repurchase
not more than $75,000,000 in value (at the time of purchase) of shares of the
outstanding capital stock of KI Holdings so long as prior to and after giving
effect to any such dividend or distribution: (A) Undrawn Availability is at
least $35,000,000, and (B) the Senior Secured Leverage Ratio on a pro forma
basis after giving effect to such dividend or distribution is less than 2.0 to
1.0; and

 

  (iv) Restricted Payments consisting of retiree redemptions and repurchases of
the Borrower’s capital stock in an aggregate amount not to exceed $1,500,000 in
any fiscal year, if after giving effect thereto, (A) no Event of Default or
Potential Default will have occurred and be continuing and (B) the Undrawn
Availability is at least $35,000,000; provided that, to the extent that in any
fiscal year (or portion thereof), such Restricted Payments made by the Borrower
consisting of retiree redemptions and repurchases of the Borrower’s capital
stock (“Actual Redemption Payments”) are less than $1,500,000, then, during the
immediately following fiscal year, the Borrower may make Restricted Payments
consisting of retiree redemptions and repurchases of the Borrower’s capital
stock in an amount not to exceed $1,500,000 plus ($1,500,000 minus Actual
Redemption Payments).

In addition to the foregoing limitations on Restricted Payments, the Loan
Parties agree that the Borrower shall not redeem or purchase all or any portion
of the 2009 Notes without the prior written consent of the Required Lenders.”

(g) Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] of the
Credit Agreement is hereby amended and restated as follows:

“8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

 

  (1) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties,

 

12



--------------------------------------------------------------------------------

  (2) any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement,

 

  (3) any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder, and any
Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party,

 

  (4) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met:

(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(ii) the Loan Parties, such Person and its owners, as applicable, if the same
are located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(iii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties or such
Subsidiary shall use any portion of the Loans to fund such Permitted
Acquisition, the Loan Parties or such Subsidiary, as the case may be, also shall
have delivered to the Lenders written evidence of the approval of the board of
directors (or equivalent body) of such Person for such Permitted Acquisition;

(iv) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

(v) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

13



--------------------------------------------------------------------------------

(vi) in the case of any Permitted Acquisition, (1) the Borrower shall be in
compliance with the covenants contained in Sections 8.2 (other than
Section 8.2.17) hereof after giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition and income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition), (2) with respect to the covenant set forth
in Section 8.2.17 hereof, after giving effect to such Permitted Acquisition on a
pro forma basis, the Borrower would have been in compliance with the required
ratio which would otherwise be in effect as of the date of such Permitted
Acquisition minus 0.25, in each case, and (3) that after giving effect to such
Permitted Acquisition, the Undrawn Availability is at least $35,000,000. In the
case of any Permitted Acquisition in connection with which the aggregate
Consideration exceeds $25,000,000, the Borrower shall demonstrate compliance
with clauses (1), (2) and (3) of this subsection (vi) by delivering at least
five (5) Business Days prior to such Permitted Acquisition a certificate in the
form of Exhibit 8.2.6 (each, an “Acquisition Compliance Certificate”) evidencing
compliance with such covenants on a pro forma basis and certifying as to such
Undrawn Availability;

(vii) the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) prior to the date of such Permitted Acquisition, execution
copies of such agreements entered into by such Loan Parties and/or such
Subsidiary, as applicable, in connection with such Permitted Acquisition, and
shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require; and

(viii) if such acquisition is to be consummated by a Subsidiary which is not a
Loan Party hereunder, and such Person so acquired is not organized under, and
governed by, the laws of the United States of America, or any state, territory
or possession of the United States of America then the following additional
requirements shall be met: (A) such Person must be organized under, and governed
by, the laws of Australia or a state or territory thereof, or of the United
Kingdom, Denmark, Luxembourg or another member country of the European Union,
and (B) such acquisition otherwise is in compliance with clause (vi) of
Section 8.2.4 [Loans and Investments].”

(h) Section 8.2.15 [Maximum Senior Secured Leverage Ratio] of the Credit
Agreement is hereby deleted in its entirety and replaced with the words
“Intentionally Omitted”.

 

14



--------------------------------------------------------------------------------

(i) Section 8.2.17 [Maximum Leverage Ratio] of the Credit Agreement is hereby
amended and restated as follows:

“8.2.17. Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended, to
exceed the ratio set forth below for the periods specified below:

 

Period

  

Ratio

3/31/2011 through 12/31/2012

   4.50 to 1.00

3/31/2013 and thereafter

   4.00 to 1.00.”

(j) Subsection (i) of Section 8.3.8 [Budgets, Forecasts, Other Reports and
Information] of the Credit Agreement is hereby amended and restated as follows:

“(i) KI Holdings’ consolidated annual budget, including a consolidated balance
sheet, income statement and cash flow statement, and any consolidated forecasts
or projections of KI Holdings and its subsidiaries, to be supplied not later
than sixty (60) days after the commencement of the fiscal year to which any of
the foregoing may be applicable,”

(k) Section 9.2.5.1 [Application of Proceeds] of the Credit Agreement is hereby
amended and restated as follows:

“9.2.5.1. Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by the Administrative Agent, shall be applied
as follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

 

15



--------------------------------------------------------------------------------

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders incurred under this Agreement, any of the other Loan
Documents, any Lender-Provided Hedge, or any Lender-Provided Treasury/Credit
Arrangement, whether of principal, interest, fees, expenses or otherwise, in
such manner as the Administrative Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.”

(l) Section 9.2.5.2 [Collateral Sharing] of the Credit Agreement is hereby
amended and restated as follows:

“9.2.5.2. Collateral Sharing.

All Liens granted under the Security Agreements, the Patent Trademark and
Copyright Security Agreement, the Pledge Agreement and any other Loan Document
(the “Collateral Documents”) shall secure ratably and on a pari passu basis
(i) the Obligations in favor of the Administrative Agent and the Lenders
hereunder and (ii) the Obligations incurred by any of the Loan Parties in favor
of any Lender, or any Affiliate of any Lender, which provides a Lender-Provided
Hedge or a Lender-Provided Treasury/Credit Arrangement (the
“Hedge/Treasury/Credit Provider”). The Administrative Agent under the Collateral
Documents shall be deemed to serve and is appointed as the collateral agent (the
“Collateral Agent”) for the Hedge/Treasury/Credit Provider and the Lenders
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Administrative Agent (or the Lenders under this Agreement
to the extent that this Agreement or any other Loan Documents empowers the
Lenders to direct the Administrative Agent), as to all matters relating to the
Collateral, including the maintenance and disposition thereof. No
Hedge/Treasury/Credit Provider (except in its capacity as a Lender hereunder)
shall be entitled or have the power to direct or instruct the Collateral Agent
on any such matters or to control or direct in any manner the maintenance or
disposition of the Collateral.”

(m) Section 10.13 [Equalization of Lenders] of the Credit Agreement is hereby
amended and restated as follows:

“10.13. Equalization of Lenders.

The Lenders, for themselves and any Affiliates which are owed Obligations, and
the holders of any participations in any Notes, agree among themselves that,
with respect to all amounts received by any Lender, any such Affiliate or any
such holder for application on any Obligation hereunder (including, without
limitation, any Lender-Provided Hedge and any Lender-Provided Treasury/Credit
Arrangement) or under any Note or under any such participation, whether received
by voluntary payment, by realization upon

 

16



--------------------------------------------------------------------------------

security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Lenders and such holders in
proportion to their interests in payments under the Notes and other Obligations,
except as otherwise provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights], 5.4.2 [Replacement of a Lender] or 5.6 [Additional
Compensation in Certain Circumstances]. The Lenders, any such Affiliate or any
such holder receiving any such amount shall purchase for cash from each of the
other Lenders an interest in such Lender’s Loans in such amount as shall result
in a ratable participation by the Lenders, such Affiliates and each such holder
in the aggregate unpaid amount under the Notes and the other Obligations,
provided that if all or any portion of such excess amount is thereafter
recovered from the Lender, such Affiliate or the holder making such purchase,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
law (including court order) to be paid by the Lender, such Affiliate or the
holder making such purchase.”

(n) Schedule 1.1(A) [Pricing Grid], Schedule 8.2.1 [Permitted Indebtedness],
Schedule 8.2.3 [Guaranties] and Schedule 8.2.4 [Permitted Loans and Investments]
to the Credit Agreement are hereby amended and restated in their entirety in the
form attached hereto as Schedule 1.1(A), Schedule 8.2.1, Schedule 8.2.3 and
Schedule 8.2.4, respectively.

(o) Exhibit 8.2.6 [Acquisition Compliance Certificate] of the Credit Agreement
is hereby amended and restated in its entirety in the form attached hereto as
Exhibit 8.2.6.

(p) Exhibit 8.3.3 [Quarterly Compliance Certificate] of the Credit Agreement is
hereby amended and restated in its entirety in the form attached hereto as
Exhibit 8.3.3.

3. Amendments to Certain Other Loan Documents. In connection with this Third
Amendment, the parties hereto acknowledge and agree that the Pledge Agreement,
the Security Agreement, the Guaranty Agreement, and the Patent, Trademark and
Copyright Security Agreement are each amended such that each reference therein
(i) to “Lender-Provided Interest Rate Hedge” shall be amended and deemed to
refer to and read “Lender-Provided Hedge”, (ii) to “Lender-Provided Treasury
Arrangement” shall be amended and deemed to refer to and read “Lender-Provided
Treasury/Credit Arrangement”, and (iii) “Australian correspondent bank” shall be
deleted such that no obligation whatsoever owing to any Australian correspondent
bank shall be deemed part of the Obligations secured by any Collateral or
entitled to the benefit of any Guaranty Agreement.

 

17



--------------------------------------------------------------------------------

4. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this Third Amendment shall not be effective until the date each
of the following conditions precedent has been satisfied (such date is referred
to herein as the “Effective Date”):

(a) The Borrower, the Guarantors, the Lenders, and the Administrative Agent
shall have executed, and delivered to the Administrative Agent, this Third
Amendment;

(b) The Borrower shall have delivered to the Administrative Agent a closing
certificate dated the Effective Date certifying to the accuracy of
representations and warranties, compliance with covenants and conditions and
absence of any Potential Default or Event of Default under the Credit Agreement;

(c) The Borrower shall have delivered to the Administrative Agent for the
benefit of each Lender a certificate dated the Effective Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to:

(i) all action taken by each Loan Party in connection with this Third Amendment
and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Third
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Third Amendment and the true signatures of
such Authorized Officers, on which the Administrative Agent and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the date of this Third Amendment, certified by the corporate
secretary of other appropriate officer, or alternatively, a certification by
such corporate secretary or other appropriate officer that such documents remain
unchanged and in full force and effect since the time of the certification
provided to the Administrative Agent and the Lenders on December 1, 2009;

(d) Since December 31, 2010, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(e) No default or event of default shall have occurred or will occur under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor as a result of and after
giving effect to the transactions contemplated by this Third Amendment;

(f) The Borrower shall have delivered projected consolidated financial
statements (including balance sheets, statements of operations and cash flows)
through December 31, 2011 that are reasonably acceptable to the Lenders and the
Administrative Agent;

(g) The Borrower shall have executed, and delivered to the Administrative Agent,
a Guaranty in the form of Exhibit 1 attached to this Third Amendment for
Obligations of any Subsidiaries of the Borrower under any Lender-Provided Hedges
and Lender-Provided Treasury/Credit Arrangements;

 

18



--------------------------------------------------------------------------------

(h) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Third
Amendment;

(i) The Borrower shall have delivered to the Administrative Agent an opinion of
Borrower’s counsel dated the Effective Date as to the due authorization,
execution and delivery, and enforceability of this Third Amendment and such
other matters as requested by the Administrative Agent, which opinion shall be
in form and substance reasonably satisfactory to the Administrative Agent;

(j) The Borrower shall have paid to the Administrative Agent all fees required
to be paid in connection with this Third Amendment, and the Borrower shall have
reimbursed the Administrative Agent all fees and expenses, including without
limitation, attorneys’ fees, for which the Administrative Agent is entitled to
be reimbursed; and

(k) All legal details and proceedings in connection with the transactions
contemplated by this Third Amendment and all other Loan Documents to be
delivered to the Lenders shall be in form and substance reasonably satisfactory
to the Administrative Agent.

5. Incorporation into Credit Agreement. This Third Amendment shall be
incorporated into the Credit Agreement by this reference.

6. Full Force and Effect. Except as expressly modified by this Third Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Third Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts. This Third Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Entire Agreement. This Third Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Third Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

 

19



--------------------------------------------------------------------------------

10. Governing Law. This Third Amendment shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Third Amendment as of the day and year first
above written.

 

KOPPERS INC.

By:

 

/s/ Leroy M. Ball

Name:

 

Leroy M. Ball

Title:

 

Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS HOLDINGS INC.

By:

 

/s/ Leroy M. Ball

Name:

 

Leroy M. Ball

Title:

 

Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

WORLD-WIDE VENTURES CORPORATION

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS DELAWARE, INC.

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS ASIA LLC

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS CONCRETE PRODUCTS, INC.

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

CONCRETE PARTNERS, INC.

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS VENTURES LLC

By:

 

/s/ Louann E. Tronsberg - Deihle

Name:

 

Louann E. Tronsberg - Deihle

Title:

 

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as Lender, for itself and as successor to National
City Bank

By:

 

/s/ Tracy J. DeCock

Name:

 

Tracy J. DeCock

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA,

individually and as Syndication Agent

By:

 

/s/ Philip R. Medsger

Name:

 

Philip R. Medsger

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

individually and as Documentation Agent

By:

 

/s/ Irene Bertozzi Bartenstein

Name:

 

Irene Bertozzi Bartenstein

Title:

 

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK,

individually and as Syndication Agent

By:

 

/s/ Brian J. Sohocki

Name:

 

Brian J. Sohocki

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A.,

individually and as Syndication Agent

By:

 

/s/ J. Barrett Donovan

Name:

 

J. Barrett Donovan

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK

By:

 

/s/ Jim Janovsky

Name:

 

Jim Janovsky

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

FIRSTMERIT BANK, N.A.

By:

 

/s/ Robert G. Morlan

Name:

 

Robert G. Morlan

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA

By:

 

/s/ John L. Hayes

Name:

 

John L. Hayes

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK

By:   /s/ Paul J. Oris Name:   Paul J. Oris Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - THIRD AMENDMENT TO CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK

By:

  /s/ Chad A. Lowe

Name:

  Chad A. Lowe

Title:

  Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Senior Secured Leverage Ratio

  

Base Rate
Spread

   

Euro Rate
Spread

   

Letter of

Credit Fee

  I    Greater than 1.0 to 1.0      1.75 %      2.75 %      2.75 %  II   
Greater than 0.5 to 1.0 but less than or equal to 1.0 to 1.0      1.50 %     
2.50 %      2.50 %  III    Less than or equal to 0.5 to 1.0      1.25 %     
2.25 %      2.25 % 

For purposes of determining the Applicable Margin and Letter of Credit Fee:

(a) The Applicable Margin and Letter of Credit Fee shall be set at Level III as
of the Third Amendment Effective Date.

(b) Beginning with the fiscal quarter ending March 31, 2011, the Applicable
Margin and Letter of Credit Fee shall be recomputed as of the end of each fiscal
quarter based on the Senior Secured Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin and Letter of Credit Fee computed
as of a fiscal quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3.



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

ACQUISITION COMPLIANCE CERTIFICATE

[attached]



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

[attached]